People v Paulino (2019 NY Slip Op 03678)





People v Paulino


2019 NY Slip Op 03678


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Friedman, J.P., Renwick, Kapnick, Kahn, Oing, JJ.


9271 230/14

[*1]The People of the State of New York, Respondent,
vJovanny Paulino, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Scott H. Henney of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Megan DeMarco of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Mandelbaum, J.), rendered August 5, 2016, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant's legal insufficiency claim is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the jury's credibility determinations. The totality of defendant's conduct supports the inference that, at least at the moment he stabbed the victim in the abdomen, he did
so with homicidal intent (see e.g. People v Galarza, 127 AD3d 407 [1st Dept 2015], lv denied 25 NY3d 1163 [2015]).
Defendant also failed to preserve his challenges to evidence that he had access at his workplace to knives of the type that could have been used in the homicide, and we decline to review them in the interest of justice. As an alternate holding, we find that the court's evidentiary rulings were correct (see People v Del Vermo, 192 NY 470, 478-482 [1908]).
We have considered and rejected defendant's ineffective assistance of counsel claims relating to the lack of preservation (see People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 U.S. 668 [1984]).
We perceive no basis for a reduction of sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK